

	

		II

		109th CONGRESS

		1st Session

		S. 347

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Nelson of Florida

			 (for himself, Mr. Lugar, and

			 Mr. Rockefeller) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend titles XVIII and XIX of the Social Security Act

		  and title III of the Public Health Service Act to improve access to information

		  about individuals’ health care options and legal rights for care near the end

		  of life, to promote advance care planning and decisionmaking so that

		  individuals’ wishes are known should they become unable to speak for

		  themselves, to engage health care providers in disseminating information about

		  and assisting in the preparation of advance directives, which include living

		  wills and durable powers of attorney for health care, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Advance Directives Improvement and Education Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings and purposes.

					Sec. 3. Medicare coverage of end-of-life

				planning consultations.

					Sec. 4. Improvement of policies related to

				the use and portability of advance directives.

					Sec. 5. Increasing awareness of the

				importance of end-of-life planning.

					Sec. 6. GAO studies and reports on

				end-of-life planning issues.

				

			2.Findings and

			 purposes

			(a)FindingsCongress

			 makes the following findings:

				(1)Every year

			 2,500,000 people die in the United States. Eighty percent of those people die

			 in institutions such as hospitals, nursing homes, and other facilities. Chronic

			 illnesses, such as cancer and heart disease, account for 2 out of every 3

			 deaths.

				(2)In January 2004,

			 a study published in the Journal of the American Medical Association concluded

			 that many people dying in institutions have unmet medical, psychological, and

			 spiritual needs. Moreover, family members of decedents who received care at

			 home with hospice services were more likely to report a favorable dying

			 experience.

				(3)In 1997, the

			 Supreme Court of the United States, in its decisions in Washington v.

			 Glucksberg and Vacco v. Quill, reaffirmed the constitutional right of competent

			 adults to refuse unwanted medical treatment. In those cases, the Court stressed

			 the use of advance directives as a means of safeguarding that right should

			 those adults become incapable of deciding for themselves.

				(4)A study published

			 in 2002 estimated that the overall prevalence of advance directives is between

			 15 and 20 percent of the general population, despite the passage of the Patient

			 Self-Determination Act in 1990, which requires that health care providers tell

			 patients about advance directives.

				(5)Competent adults

			 should complete advance care plans stipulating their health care decisions in

			 the event that they become unable to speak for themselves. Through the

			 execution of advance directives, including living wills and durable powers of

			 attorney for health care according to the laws of the State in which they

			 reside, individuals can protect their right to express their wishes and have

			 them respected.

				(b)PurposesThe

			 purposes of this Act are to improve access to information about individuals’

			 health care options and legal rights for care near the end of life, to promote

			 advance care planning and decisionmaking so that individuals’ wishes are known

			 should they become unable to speak for themselves, to engage health care

			 providers in disseminating information about and assisting in the preparation

			 of advance directives, which include living wills and durable powers of

			 attorney for health care, and for other purposes.

			3.Medicare

			 coverage of End-of-Life planning consultations

			(a)CoverageSection

			 1861(s)(2) of the Social Security

			 Act (42 U.S.C. 1395x(s)(2)), as

			 amended by section 642(a) of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173;

			 117

			 Stat. 2322), is amended—

				(1)in subparagraph

			 (Y), by striking and at the end;

				(2)in subparagraph

			 (Z), by inserting and at the end; and

				(3)by adding at the

			 end the following new subparagraph:

					

						(AA)end-of-life planning consultations

				(as defined in subsection (bbb));

						.

				(b)Services

			 describedSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x),

			 as amended by section 706(b) of the Medicare Prescription Drug, Improvement,

			 and Modernization Act of 2003 (Public Law 108–173;

			 117

			 Stat. 2339), is amended by adding at the end the following new

			 subsection:

				

					(bbb)End-of-Life planning consultationThe term

				end-of-life planning consultation means physicians’

				services—

						(1)consisting of a

				consultation between the physician and an individual regarding—

							(A)the importance of

				preparing advance directives in case an injury or illness causes the individual

				to be unable to make health care decisions;

							(B)the situations in

				which an advance directive is likely to be relied upon;

							(C)the reasons that

				the development of a comprehensive end-of-life plan is beneficial and the

				reasons that such a plan should be updated periodically as the health of the

				individual changes;

							(D)the

				identification of resources that an individual may use to determine the

				requirements of the State in which such individual resides so that the

				treatment wishes of that individual will be carried out if the individual is

				unable to communicate those wishes, including requirements regarding the

				designation of a surrogate decision maker (health care proxy); and

							(E)whether or not

				the physician is willing to follow the individual’s wishes as expressed in an

				advance directive; and

							(2)that are

				furnished to an individual on an annual basis or immediately following any

				major change in an individual’s health condition that would warrant such a

				consultation (whichever comes first).

						.

			(c)Waiver of

			 deductible and coinsurance

				(1)DeductibleThe

			 first sentence of section 1833(b) of the

			 Social Security Act (42 U.S.C.

			 1395l(b)) is amended—

					(A)by striking

			 and before (6); and

					(B)by inserting

			 before the period at the end the following: , and (7) such deductible

			 shall not apply with respect to an end-of-life planning consultation (as

			 defined in section 1861(bbb)).

					(2)CoinsuranceSection

			 1833(a)(1) of the Social Security

			 Act (42

			 U.S.C. 1395l(a)(1)) is

			 amended—

					(A)in clause (N), by

			 inserting (or 100 percent in the case of an end-of-life planning

			 consultation, as defined in section 1861(bbb)) after 80

			 percent; and

					(B)in clause (O), by

			 inserting (or 100 percent in the case of an end-of-life planning

			 consultation, as defined in section 1861(bbb)) after 80

			 percent.

					(d)Payment for

			 physicians’ servicesSection

			 1848(j)(3) of the Social Security

			 Act (42 U.S.C. 1395w–4(j)(3)),

			 as amended by section 611(c) of the Medicare Prescription Drug, Improvement,

			 and Modernization Act of 2003 (Public Law 108–173;

			 117

			 Stat. 2304), is amended by inserting (2)(AA),

			 after (2)(W),.

			(e)Frequency

			 limitationSection 1862(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1395y(a)(1)), as amended by section 613(c) of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173;

			 117

			 Stat. 2306), is amended—

				(1)by striking

			 and at the end of subparagraph (L);

				(2)by striking the

			 semicolon at the end of subparagraph (M) and inserting , and;

			 and

				(3)by adding at the

			 end the following new subparagraph:

					

						(N)in the case of end-of-life planning

				consultations (as defined in section 1861(bbb)), which are performed more

				frequently than is covered under paragraph (2) of such section;

						.

				(f)Effective

			 dateThe amendments made by this section shall apply to services

			 furnished on or after January 1, 2006.

			4.Improvement of

			 policies related to the use and portability of advance directives

			(a)MedicareSection 1866(f) of

			 the Social Security Act

			 (42 U.S.C.

			 1395cc(f)) is amended—

				(1)in paragraph

			 (1)—

					(A)in subparagraph

			 (B), by inserting and if presented by the individual (or on behalf of

			 the individual), to include the content of such advance directive in a

			 prominent part of such record before the semicolon at the end;

					(B)in subparagraph

			 (D), by striking and after the semicolon at the end;

					(C)in subparagraph

			 (E), by striking the period at the end and inserting ; and;

			 and

					(D)by inserting

			 after subparagraph (E) the following new subparagraph:

						

							(F)to provide each individual with the

				opportunity to discuss issues relating to the information provided to that

				individual pursuant to subparagraph (A) with an appropriately trained

				professional.

							;

					(2)in paragraph (3),

			 by striking a written and inserting an;

			 and

				(3)by adding at the

			 end the following new paragraph:

					

						(5)(A)In addition to the

				requirements of paragraph (1), a provider of services, Medicare Advantage

				organization, or prepaid or eligible organization (as the case may be) shall

				give effect to an advance directive executed outside the State in which such

				directive is presented, even one that does not appear to meet the formalities

				of execution, form, or language required by the State in which it is presented

				to the same extent as such provider or organization would give effect to an

				advance directive that meets such requirements, except that a provider or

				organization may decline to honor such a directive if the provider or

				organization can reasonably demonstrate that it is not an authentic expression

				of the individual’s wishes concerning his or her health care. Nothing in this

				paragraph shall be construed to authorize the administration of medical

				treatment otherwise prohibited by the laws of the State in which the directive

				is presented.

							(B)The provisions of this paragraph

				shall preempt any State law to the extent such law is inconsistent with such

				provisions. The provisions of this paragraph shall not preempt any State law

				that provides for greater portability, more deference to a patient’s wishes, or

				more latitude in determining a patient’s wishes.

							.

				(b)MedicaidSection 1902(w) of

			 the Social Security Act

			 (42 U.S.C.

			 1396a(w)) is amended—

				(1)in paragraph

			 (1)—

					(A)in subparagraph

			 (B)—

						(i)by

			 striking in the individual’s medical record and inserting

			 in a prominent part of the individual’s current medical record;

			 and

						(ii)by

			 inserting and if presented by the individual (or on behalf of the

			 individual), to include the content of such advance directive in a prominent

			 part of such record before the semicolon at the end;

						(B)in subparagraph

			 (D), by striking and after the semicolon at the end;

					(C)in subparagraph

			 (E), by striking the period at the end and inserting ; and;

			 and

					(D)by inserting

			 after subparagraph (E) the following new subparagraph:

						

							(F)to provide each individual with the

				opportunity to discuss issues relating to the information provided to that

				individual pursuant to subparagraph (A) with an appropriately trained

				professional.

							;

					(2)in paragraph (4),

			 by striking a written and inserting an;

			 and

				(3)by adding at the

			 end the following paragraph:

					

						(6)(A)In addition to the

				requirements of paragraph (1), a provider or organization (as the case may be)

				shall give effect to an advance directive executed outside the State in which

				such directive is presented, even one that does not appear to meet the

				formalities of execution, form, or language required by the State in which it

				is presented to the same extent as such provider or organization would give

				effect to an advance directive that meets such requirements, except that a

				provider or organization may decline to honor such a directive if the provider

				or organization can reasonably demonstrate that it is not an authentic

				expression of the individual’s wishes concerning his or her health care.

				Nothing in this paragraph shall be construed to authorize the administration of

				medical treatment otherwise prohibited by the laws of the State in which the

				directive is presented.

							(B)The provisions of this paragraph

				shall preempt any State law to the extent such law is inconsistent with such

				provisions. The provisions of this paragraph shall not preempt any State law

				that provides for greater portability, more deference to a patient’s wishes, or

				more latitude in determining a patient’s wishes.

							.

				(c)Effective

			 dates

				(1)In

			 generalSubject to paragraph (2), the amendments made by

			 subsections (a) and (b) shall apply to provider agreements and contracts

			 entered into, renewed, or extended under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.), on or

			 after such date as the Secretary of Health and Human Services specifies, but in

			 no case may such date be later than 1 year after the date of enactment of this

			 Act.

				(2)Extension of

			 effective date for State law amendmentIn the case of a State

			 plan under title XIX of the Social Security

			 Act (42

			 U.S.C. 1396 et seq.) which the Secretary of Health and Human

			 Services determines requires State legislation in order for the plan to meet

			 the additional requirements imposed by the amendments made by subsection (b),

			 the State plan shall not be regarded as failing to comply with the requirements

			 of such title solely on the basis of its failure to meet these additional

			 requirements before the first day of the first calendar quarter beginning after

			 the close of the first regular session of the State legislature that begins

			 after the date of enactment of this Act. For purposes of the previous sentence,

			 in the case of a State that has a 2-year legislative session, each year of the

			 session is considered to be a separate regular session of the State

			 legislature.

				5.Increasing

			 awareness of the importance of End-of-Life planningTitle III of the

			 Public Health Service Act (42 U.S.C.

			 241 et seq.) is amended by adding at the end the following new part:

			

				RPrograms to

				increase awareness of advance directive planning issues

					399Z–1.Advance

				directive education campaigns and information clearinghouses

						(a)Advance

				directive education campaignThe Secretary shall, directly or

				through grants awarded under subsection (c), conduct a national public

				education campaign—

							(1)to raise public

				awareness of the importance of planning for care near the end of life;

							(2)to improve the

				public’s understanding of the various situations in which individuals may find

				themselves if they become unable to express their health care wishes;

							(3)to explain the

				need for readily available legal documents that express an individual’s wishes,

				through advance directives (including living wills, comfort care orders, and

				durable powers of attorney for health care); and

							(4)to educate the

				public about the availability of hospice care and palliative care.

							(b)Information

				clearinghouseThe Secretary, directly or through grants awarded

				under subsection (c), shall provide for the establishment of a national,

				toll-free, information clearinghouse as well as clearinghouses that the public

				may access to find out about State-specific information regarding advance

				directive and end-of-life decisions.

						(c)Grants

							(1)In

				generalThe Secretary shall use at least 60 percent of the funds

				appropriated under subsection (d) for the purpose of awarding grants to public

				or nonprofit private entities (including States or political subdivisions of a

				State), or a consortium of any of such entities, for the purpose of conducting

				education campaigns under subsection (a) and establishing information

				clearinghouses under subsection (b).

							(2)PeriodAny

				grant awarded under paragraph (1) shall be for a period of 3 years.

							(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $25,000,000.

						.

		6.GAO studies and

			 reports on End-of-Life planning issues

			(a)Study and

			 report on compliance with advance directives and other advance planning

			 documents

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study on the

			 effectiveness of advance directives in making patients’ wishes known and

			 honored by health care providers.

				(2)ReportNot

			 later than the date that is 18 months after the date of enactment of this Act,

			 the Comptroller General of the United States shall submit to Congress a report

			 on the study conducted under paragraph (1) together with recommendations for

			 such legislation and administrative action as the Comptroller General of the

			 United States determines to be appropriate.

				(b)Study and

			 report on establishment of national advance directive registry

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study on the

			 implementation of the amendments made by section 3 (relating to medicare

			 coverage of end-of-life planning consultations).

				(2)ReportNot

			 later than 2 years after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit to Congress a report on the study

			 conducted under paragraph (1) together with recommendations for such

			 legislation and administrative action as the Comptroller General of the United

			 States determines to be appropriate.

				(c)Study and

			 report on establishment of national advance directive registry

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study on the

			 feasibility of a national registry for advance directives, taking into

			 consideration the constraints created by the privacy provisions enacted as a

			 result of the Health Insurance Portability and Accountability Act.

				(2)ReportNot

			 later than 18 months after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit to Congress a report on the study

			 conducted under paragraph (1) together with recommendations for such

			 legislation and administrative action as the Comptroller General of the United

			 States determines to be appropriate.

				

